       Case 4:19-cv-01498 Document 22 Filed on 10/22/19 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EVANSTON INSURANCE COMPANY,                     §
               Plaintiff                        §
                                                §
V.                                              §    Civil Action No. 4:19-cv-1498
                                                §
AMSPEC HOLDING CORP.,                           §
               Defendant                        §

     DEFENDANT/COUNTERCLAIMANT AMSPEC HOLDING CORP.’S REPLY IN
     SUPPORT OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT (DKT. 16)

        AmSpec files this reply brief in support of its motion for partial summary judgment,

responding to points raised in Evanston’s response brief (Dkt. 21).1

     1. AmSpec’s expert Tom Irmiter provides opinions based on accurate weather data,
        consultation with a certified meteorologist, and extensive experience with Hurricane
        Harvey damage.

        Evanston attacks AmSpec’s summary judgment evidence offered by its expert witness

Tom Irmiter as “immaterial” and “not credible,” and attacks Irmiter’s report as “consisting

almost entirely of quotations from publicly available sources.” (Dkt. 21 at 5). First, the latter

contention is puzzling, in that the fact that Irmiter drew from publicly available sources

strengthens the credibility of his conclusions. Evanston does not contest the accuracy of the

weather data cited, perhaps because it is accurate. Second, although Irmiter is not a

meteorologist, he has more than 45 years of combined experience in building causation failure

analysis and forensic building inspections. (Dkt. 16-12 ¶ 2). Irmiter researches weather events as



1
  AmSpec will also be filing a response to Evanston’s motion for summary judgment and brief in
support (Dkt. 17-18). But given the overlapping legal and factual arguments of the parties’ cross-
motions, to avoid duplication, this reply focuses on the matters raised only in AmSpec’s
response.
                                                1
      Case 4:19-cv-01498 Document 22 Filed on 10/22/19 in TXSD Page 2 of 4




part of his practice, and is a trained NOAA weather spotter. (See id.) He consulted with Howard

Altschule, a certified consulting meteorologist, in gathering weather data and forming his

conclusions. (Id. ¶ 4.) Third, Irmiter has performed numerous inspections of many different types

of structures affected by Hurricane Harvey. (Dkt. 16-12 ¶ 13).

       Evanston’s argument that “neither Irmiter nor his company inspected any of the ports” is

immaterial. (Dkt. 21 at 6). As the Court is aware, the coverage determination at issue here does

not turn on whether any of the ports themselves were damaged. Rather, the issue is whether

AmSpec lost business as a result an order of civil authority that was “a result of direct physical

loss or damage to property” and “caused by a covered peril.” (See Dkt. 16-2 at AMSPEC 073).

Nothing here requires AmSpec to show direct damage to the ports themselves, and thus any

attacks on Irmiter not doing so are immaterial.

       2. Neither Irmiter nor AmSpec are “trying to mislead this Court.”

       Evanston suggests that AmSpec and Irmiter somehow “are trying to mislead this Court”

by listing events in Irmiter’s declaration a certain way (Dkt. 21 at 6). This is unfounded. The

simple explanation is that paragraphs 5-10 of Irmiter’s declaration lists events chronologically as

they happened, with paragraph 9 – detailing the August 25 date for port condition Zulu closures

of the Ports of Houston, Texas City, and Corpus Christi – providing a summary of the events of

that day. (Dkt. 16-12 ¶ 9.) There is nothing nefarious or misleading about this.

                                                      Respectfully Submitted,
                                                      RAIZNER SLANIA LLP

                                                      /s/Jeffrey L. Raizner______
                                                      JEFFREY L. RAIZNER
                                                      Attorney-in-Charge
                                                      State Bar No. 00784806
                                                      Southern District Bar No. 15277
                                                  2
     Case 4:19-cv-01498 Document 22 Filed on 10/22/19 in TXSD Page 3 of 4




                                                    2402 Dunlavy Street
                                                    Houston, Texas 77006
                                                    Phone: 713.554.9099
                                                    Fax: 713.554-9098
                                                    jraizner@raiznerlaw.com

                                                    Of Counsel:

                                                    ANDREW P. SLANIA
                                                    State Bar No. 24056338
                                                    Southern District Bar No. 1057153
                                                    AMY B. HARGIS
                                                    State Bar No. 24078630
                                                    Southern District Bar No. 1671572
                                                    BEN WICKERT
                                                    State Bar No. 24066290
                                                    Southern District Bar No. 973044
                                                    efile@raiznerlaw.com
                                                    2402 Dunlavy Street
                                                    Houston, Texas 77006
                                                    Phone: 713.554.9099
                                                    Fax: 713.554-9098
                                                    ATTORNEYS FOR DEFENDANT/
                                                    COUNTER-PLAINTIFF


                                    CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that on this the 21st day of October 2019, a
true and correct copy of the foregoing document was electronically filed by using the CM/ECF
system, which will send notice of electronic filing to all counsel of record:

Todd M. Tippett
Texas State Bar No. 24046977
Southern District of Texas No. 573544
ttippett@zelle.com
Michael P. O’Brien
Texas State Bar. No. 24103418
Southern District of Texas No. 3338567
mobrien@zelle.com
ZELLE LLP
901 Main Street, Suite 4000
Dallas, Texas 75202-3975
Telephone (214) 742-3000

                                                3
   Case 4:19-cv-01498 Document 22 Filed on 10/22/19 in TXSD Page 4 of 4




Fax (214) 760-8994
ATTORNEYS FOR EVANSTON INSURANCE COMPANY



                                        /s/Andrew P. Slania _____
                                        ANDREW P. SLANIA




                                    4
